Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of December 21st 2020 has been considered.
Claim 1 has been amended.
Claims 4-6, 16-18, 27-28 and 39-101 are cancelled.
Claims 1-3, 7-15, 19-26 and 29-38 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21st 2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7-11, 15, 19-26 and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 101406295 A) (Machine translation) in view of NPL “Edible insects – Future Prospects for food and feed security” (‘FAO’) (from www.fao.org/docrep/018/i3253e/i3253e.pdf).

Regarding claims 1, 16, 17, 22, 23: Zhao discloses a method of processing silkworm pupa into functional foodstuff comprising fat, carbohydrates, amino acids and proteins, such as chitin (see Zhao abstract; page 1, paragraph 4, claims 1-4 and 9). Moreover, Zhao discloses of using fresh unwashed pupa as raw material and of disinfecting the pupa prior to shearing/juicing (i.e., wet coarse grinding) and fine wet grinding the pupa, and of filtering and drying via spray drying the final product (see Zhao page 2, paragraph 6 to page 3, paragraph 1; page 4, paragraphs 3-6; claims 1 and 2). While Zhao fails to disclose processing unwashed insects or adult insects, such as flies and/or worms, FAO discloses consuming insects and nutrient extraction from available adult insects is well known and conventional (see FAO pages xiii-xvi). Given the fact that the nutritional values and chitin contents of adult insects (e.g., worms, flies) are well known (see FAO pages 67-76 and 93-97), it would have been obvious to a skilled artisan to have modified Zhao 
As to the unwashed insects recited in the claims: Zhao discloses of using fresh unwashed pupa as raw material and of washing to remove debris disinfecting the pupa prior to shearing/juicing (i.e., wet coarse grinding), but fails to disclose processing unwashed insects; However, since eliminating a method step and its function is obvious if the function is not desired (see MPEP §2144.04), eliminating the insects washing step prior to grinding would have been obvious if attaining a debris free ground insects was not desired. Or in the alternative, the insects were farmed and harvested under control environment and washing them was unnecessary.
As to the content of solid insect matter particles recited in claim 1: Since the dried insect product comprises only solids from insect (i.e., silkworm pupa), Zhao meets the claimed limitations.
As to the water activity recited in claim 1: Zhao fails to disclose the water activity of the dried product; However, since the process of grinding and drying the insect matter recited in the claims, is the same as the grinding and drying process disclosed in Zhao, it is examiner's position that the water activity recited in claim 6 is inherently present in Zhao. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
As to the protein content recited in claim 1: Zhao discloses the functional foodstuff comprises 46 to 55% polypeptides (see Zhao abstract). Given the fact polypeptides are fragmented proteins or small proteins, the protein content recited in claim 1, overlaps the protein content in Zhao. Accordingly, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding particle size recited in claims 2 and 3: Zhao discloses of grinding the silkworm pupa into particle size between 5-50µm (see Zhao claim 2).
Regarding claim 4: Since the dried insect product comprises only solids from insect (i.e., silkworm pupa), Zhao reads on claims 4 and 43.
Regarding claims 7-9: Zhao discloses of optional further milling the dried product to a size of 20 µm and of filtering (see Zhao page 4, paragraph 6; claim 4).
Regarding claims 10, 11, 19, 21, 25 and 26: Zhao discloses sterilizing (i.e., disinfecting and striping) the pupa prior and following the grinding step (see Zhao page 3, paragraph 1 and 6-7; claims 2-3), and of further drying/low heat storage and/or vacuuming (i.e., sterilizing) the final sprayed dried product (see Zhao page 3, paragraph 1; claims 1 and 2). In view of the fact that Zhao discloses of further milling the dried product and filtering (see Zhao page 4, paragraph 6; claim 4) and given the broadest reasonable interpretation of the term “preserving" Zhao reads on claims 10 and 48: "preserving the dried insect product prior to the step of filtering”, claim 11: “preserving the dried insect product after the step of filtering”, claim 19: “preserving the insect slurry prior to the step of drying”, claims 21 and 26: “the step of preserving comprises 
Regarding claim 15: Zhao discloses of optional further milling the dried product to a size of 20 µm and of filtering (see Zhao page 4, paragraph 6; claim 4). In view of the fact that the dry product comprises chitin (see Zhao page 1, paragraph 4), filtering the dry product would clearly remove some chitin containing elements. Thus, Zhao reads on claims 15 and 23: “removing chitin from at least a portion of the dried insect product”.
Regarding claims 20, 24, 32, 37 and 38: Zhao discloses of tableting or combining the powdered dried final product with water and/or other products to form solid, liquid and/or paste like food products (see Zhao page 4, bottom four paragraphs; claim 1).
Regarding claims 29 and 31: Zhao discloses of enzymatic hydrolysis of the wet slurry and of heat inactivation of the enzyme prior to drying (see Zhao page 3, paragraph 1; page 4, paragraph 6) and that the heat inactivation provides a bactericidal effect (see Zhao page 4, paragraph 6). Given that Zhao discloses of disinfecting the unwashed pupa in a chlorine dioxide disinfectant solution (see Zhao page 2, paragraph 6 to page 3, paragraphs 1 and 6; claims 1 and 2), Zhao reads on claim 29: "two separate preservation steps, wherein at least one preservation step occurs between the step of wet-grinding and the step of drying” and on claim 31: “two separate preservation steps, wherein at least one preservation step occurs prior to the step of drying”.
Regarding claims 34 and 35: Zhao discloses of disinfecting the unwashed pupa in a chlorine dioxide disinfectant solution for 15-20 minutes prior to wet sheering and grinding (see Zhao page 2, paragraph 6 to page 3, paragraphs 1 and 6; claims 1 and 2) Zhao page 3, paragraph 1; claims 1 and 2). Since soaking the pupa in chlorine dioxide solution would clearly euthanize at least at least some of the pupa, Zhao reads on claims 34 and 35.
Regarding claim 30: Zhao discloses of shearing/juicing (i.e., wet coarse grinding) and fine wet grinding the pupa (see Zhao page 2, paragraph 6 to page 3, paragraph 1; page 4, paragraphs 3-6; claims 1 and 2), which reads on claim 30.
Regarding claim 33: Zhao discloses of shearing/juicing (i.e., wet coarse grinding) and fine wet grinding the pupa and of pressing the sheared/juiced slurry through a filter prior fine wet grinding (see Zhao page 2, paragraph 6 to page 3, paragraph 4; page 4, paragraphs 3-6). Given the broadest reasonable interpretation of the term “preserving”, disinfecting the unwashed pupa in a chlorine dioxide disinfectant solution prior to coarse wet grinding and the application of pressure to pass the sheared/juiced slurry through a filter in Zhao reads on claim 33: "two separate preservation steps, wherein at least one preservation step occurs between the coarse wet-grinding and the fine wet-grinding”.
Regarding claim 36: Zhao discloses a method of processing silkworm pupa into functional foodstuff comprising fat, carbohydrates, amino acids and proteins, such as chitin (see Zhao abstract; page 1, paragraph 4, claims 1-4 and 9), but fails to disclose Caribbean fruit flies or black soldier flies; However, FAO discloses that many available insects species are known to be processed into food and feed constituents (see FAO whole document), such as black soldier flies (see FAO “Farming systems” on page xiv, and pages 84, 93-95, 104, 107 and 108). Given the fact that black soldier flies are abundant, and similarly to silkworm pupa, black soldier flies are known source of Zhao to attain the functional food/feed ingredients, as black soldier flies are abundant, and thus arrive at the claimed limitations.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 101406295 A) and FAO as applied to claims 1-3, 7-11, 15, 19-26 and 29-38 above, and further in view of Tsukada et al (US 6,156,330).
Regarding claim 12: Zhao fails to disclose of removing the chitin from the slurry and of processing the chitin with acid/base; However, Tsukada discloses of removing chitin from silkworm pupa slurry to be used as encapsulating/carrier agent and of treating the chitin with acid and/or base in order to remove antigenic proteins (see Tsukada abstract; from column 6, lines 40 to column 7, line 30). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Zhao and to have removed the chitin from the slurry and treat the chitin with acid and/or base in order to attain a product that can be used as a carrier or an encapsulating agent of active agents, and thus arrive at the claimed limitations. 
Regarding claims 13 and 14: Zhao discloses of disinfecting the unwashed pupa in a chlorine dioxide disinfectant solution prior to providing the slurry (i.e., wet sheering and grinding the pupa) (see Zhao page 2, paragraph 6 to page 3, paragraphs 1 and 6; claims 1 and 2). In view of the fact that Tsukada discloses of removing the chitin from a wet slurry, and since Zhao discloses of preserving (i.e., disinfecting) the pupa prior to wet grinding, Zhao as modified by Tsukada meets the claimed limitations.

Response to Arguments
Applicant's arguments filed on December 21st 2020 have been fully considered but they are not persuasive.

With regards to Applicant’s argument on pages 1-2 of the “Remarks” that the prior art references fail to disclose the newly added amendment deleting silkworms from the potential insects to be processed, it is most respectfully noted that the new amendment is addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuandong (CN1325632A - Machine Translated), discloses of enzymatically protein extraction/processing silkworms (i.e., larva, pupa and/or moth).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ASSAF ZILBERING/Examiner, Art Unit 1792